Dismissed and Memorandum
Opinion filed September 24, 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-01176-CV
____________
 
SALVADOR HARO, Appellant
 
V.
 
RAFAEL JIMENEZ, Appellee
 

On Appeal from the
157th District Court
Harris County,
Texas
Trial Court Cause
No. 2007-42938

 
M E M O R
A N D U M   O P I N I O N
This is
an appeal from a judgment signed October 1, 2008.  On September 2, 2009, appellant
filed a motion to dismiss the appeal because the case has settled.   See
Tex. R. App. P. 42.1.  The motion
is granted.
Accordingly,
the appeal is ordered dismissed.
PER CURIAM
 
Panel consists of Justices Anderson, Guzman, and
Boyce.